In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1337V
                                      Filed: April 11, 2018
                                         UNPUBLISHED


    MARGUERITE ACKER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On October 13, 2016, Marguerite Acker (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§ 300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered shoulder
injuries from an influenza (“flu”) vaccination administered on October 16, 2015. Petition
at preamble. The case was assigned to the Special Processing Unit (“SPU”) of the
Office of Special Masters.

       On May 12, 2017, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her shoulder injuries. On April 11, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $100,000.00,
which represents all elements of compensation to which petitioner would be entitled
under § 15(a); funds to satisfy in full the State of Michigan Medicaid lien in the amount
of $182.31, and funds to satisfy in full the Molina Healthcare of MI Medicaid lien in the
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
amount of $3,925.46. Proffer at 1-2. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following compensation:

    1. A lump sum payment of $100,000.00 in the form of a check payable to
       petitioner, Marguerite Acker. This amount accounts for all elements of
       compensation under § 15(a) to which petitioner would be entitled; and

    2. A lump sum payment of $182.31, representing compensation for satisfaction of
       the State of Michigan Medicaid lien, payable jointly to petitioner and to:

                Michigan Department of Health and Human Services
                P.O. Box 30435
                Lansing, MI 48909-7979
                Attn: 3rd Party Liability Division
                Member: Marguerite Acker
                Medicaid ID#: 0021504523

        Petitioner agrees to endorse this payment to the Michigan Department of Health
        and Human Services; and

    3. A lump sum payment of $3,925.46, representing compensation for satisfaction
       of the Molina Healthcare of MI Medicaid lien, payable jointly to petitioner and to:

                Equian, LLC
                P.O. Box 771932
                Detroit, MI 48277-1932
                Member: Marguerite Acker
                Equian File No.: 822569-113017

        Petitioner agrees to endorse this payment to Equian, LLC.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master


3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS

MARGUERITE ACKER,                             )
                                              )
               Petitioner,                    )       No. 16-1337V
                                              )       Chief Special Master
       v.                                     )       Nora Beth Dorsey
                                              )       ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
               Respondent.                    )
                                              )

         RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       On October 13, 2016, Marguerite Acker (“petitioner”) filed a petition for

compensation (“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42

U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or “Act”), as amended. Respondent conceded

petitioner’s entitlement to compensation in his Rule 4(c) Report filed on May 12, 2017.

Based on Respondent’s Rule 4(c) Report, that same day, the Chief Special Master found

petitioner entitled to compensation.

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be

awarded $100,000.00, which represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Respondent further proffers that petitioner, Marguerite Acker, should be awarded

funds to satisfy, in full, the State of Michigan Medicaid lien in the amount of $182.31,

which funds represent satisfaction of any right of subrogation, assignment, claim, lien, or

cause of action the State of Michigan may have against any individual as a result of any

Medicaid payments the State of Michigan has made to or on behalf of Marguerite Acker

                                             1
from the date of her eligibility for benefits through the date of judgment in this case as a

result of her vaccine-related injury, under Title XIX of the Social Security Act. In

addition, respondent proffers that petitioner, Marguerite Acker, should be awarded funds

to satisfy, in full, the Molina Healthcare of MI Medicaid lien in the amount of $3,925.46,

which funds represent satisfaction of any right of subrogation, assignment, claim, lien, or

cause of action the Molina Healthcare of MI may have against any individual as a result

of any Medicaid payments the Molina Healthcare of MI has made to or on behalf of

Marguerite Acker from the date of her eligibility for benefits through the date of judgment

in this case as a result of her vaccine-related injury, under Title XIX of the Social Security

Act.

II.    Form of the Award

       The parties recommend that the compensation provided to Marguerite Acker

should be made through three lump sum payments as described below, and request that

the special master’s decision and the Court’s judgment award the following: 1

       (1) A lump sum payment of $100,000.00 in the form of a check payable to
           petitioner, Marguerite Acker. This amount accounts for all elements of
           compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be
           entitled; and

       (2) A lump sum payment of $182.31, representing compensation for satisfaction
           of the State of Michigan Medicaid lien, payable jointly to petitioner and to:

                         Michigan Department of Health and Human Services
                                          P. O. Box 30435
                                     Lansing, MI 48909-7979
                                  Attn: 3rd Party Liability Division
                                    Member: Marguerite Acker
                                    Medicaid ID#: 0021504523

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses and future pain and suffering.

                                              2
Petitioner agrees to endorse this payment to the Michigan Department of Health and
Human Services; and

        (3) A lump sum payment of $3,925.46, representing compensation for satisfaction
            of the Molina Healthcare of MI Medicaid lien, payable jointly to petitioner and
            to:

                                            Equian, LLC
                                         P. O. Box 771932
                                      Detroit, MI 48277-1932
                                    Member: Marguerite Acker
                                  Equian File No.: 822569-113017

Petitioner agrees to endorse this payment to Equian, LLC.

        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Assistant Director
                                              Torts Branch, Civil Division




                                             3
                        s/Althea Walker Davis
                       ALTHEA WALKER DAVIS
                       Senior Trial Counsel
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-0515

DATED: 11 April 2018




                       4